957 F.2d 911
294 U.S.App.D.C. 162
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Jacqueline A. JONES, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAM, U.S.DEPARTMENT OF LABOR, and George WashingtonUniversity Medical Center and LibertyMutual Insurance Company, Respondents.
No. 91-1102.
United States Court of Appeals, District of Columbia Circuit.
March 20, 1992.

Before MIKVA, Chief Judge, RUTH BADER GINSBURG and BUCKLEY, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States Department of Labor and the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the petition for review be denied substantially for the reasons stated in the United States Department of Labor Benefits Review Board's December 28, 1990 order.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.